Citation Nr: 0301349	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  01-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as right bundle branch block.

(The issue of entitlement to an evaluation in excess of 30 
percent for hepatitis with cirrhosis will be addressed in 
a separate Board decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to March 
2000, when he retired from the United States Army.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas, which, in pertinent part, denied the 
claim of entitlement to service connection for right 
bundle branch block.  The veteran timely filed notice of 
disagreement and a substantive appeal.  Jurisdiction of 
the veteran's file has subsequently been transferred to 
the RO in Albuquerque, New Mexico.

The Board is undertaking additional development on the 
matter of entitlement to an evaluation in excess of 30 
percent for hepatitis with cirrhosis, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  An electrocardiogram conducted in service indicated a 
finding of right bundle branch block.

2.  Post-service, the medical evidence of record fails to 
demonstrate that the veteran has a current disability 
resulting from the in-service finding of right bundle 
branch block.


CONCLUSION OF LAW

A chronic heart disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records dated in January 1980 include a 
report of medical examination for the purpose of induction 
into the military, which shows that the veteran's heart 
was normal.  Furthermore, the veteran indicated on the 
report of medical history that he had no history of heart 
trouble, palpitation or pounding heart, pain or pressure 
in the chest, or shortness of breath.  In December 1994 
the veteran underwent a Persian Gulf protocol examination.  
Although clinical evaluation at that time revealed a 
normal heart and vascular system, the veteran reported a 
history of palpitation or pounding heart, pain or pressure 
in the chest, (which the examiner noted was non-cardial 
and normal running).  

In addition, while in service, X-rays of the veteran's 
chest were taken in February 1995.  They revealed a normal 
cardiac silhouette, and the mediastinum, great vessels, 
pleura, diaphragm, and bony thorax were unremarkable.  It 
was concluded that he had a normal chest X-ray.  A 
September 1996 clinical report shows that the veteran was 
seen with complaints of pain in the left side of his 
chest.  He reported that the chest pain had been on and 
off for the past two years.  He stated that the pain would 
feel like a "sharp knife" "stabbing him in the chest."  An 
electrocardiogram (EKG) showed right bundle branch block, 
with normal sinus rhythm.  The clinical assessment was 
possible pleuritic chest pain.  

Further, an echocardiography (ECG) report dated in 
September 1996 showed a normal study.  In addition, in 
September 1996, a cardiology examination revealed a normal 
history and no evidence of ischemia.  It was also noted 
that the veteran had excellent exercise tolerance for his 
age.  Moreover, an ECG taken in October 1998 was normal.  

In a January 1999 radiologic examination report, it was 
noted that the veteran had a normal chest X-ray.  An ECG 
taken in September 1999 showed normal sinus rhythm.  It 
was also indicated that there was a regular sinus rhythm 
in V1, suggestive of right ventricular conduction delay.  
Sinus bradycardia was also noted.  Also in September 1999, 
the veteran underwent medical examination for the purpose 
of retirement from active duty.  At that examination, 
clinical evaluation revealed abnormal findings for the 
heart.  However, the examiner noted that there was no 
evidence of valvular stenosis or mild mitral 
regurgitation.  

In October 1999 the RO received the veteran's claim of 
entitlement to service connection for a heart disorder, 
specifically, right bundle branch block.  By rating 
decision dated in February 2000 the veteran's claim for 
entitlement to service connection for right bundle branch 
block was denied.  The veteran filed a timely notice of 
disagreement with the RO's determination.  The RO issued a 
statement of the case (SOC) in October 2000, which 
continued the denial of the veteran's claim.  In December 
2000 the veteran perfected his appeal to the Board.

A VA general medical examination was conducted in October 
2000.  Examination of the cardiovascular system revealed 
no murmurs and no gallops.  The veteran's heart rate was 
58 per minutes.  His respiratory rate was 20 per minute.  
His blood pressure while sitting was 124/82.  It was noted 
that his chest X-ray was essentially normal.  An EKG 
conducted in November 2000 revealed sinus bradycardia, 
otherwise it was a normal EKG.

In a January 2001 supplemental SOC (SSOC) the RO continued 
the denial of the veteran's claim of entitlement to 
service connection for a heart disorder claimed as right 
bundle branch block.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the United States Court of Appeals for the 
Federal Circuit has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that 
Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete to 
the extent possible.  By virtue of the October 2000 SOC 
and the January 2001 SSOC provided by the RO, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  Likewise, 
he has also been given notice that VA has a duty to assist 
him in obtaining any evidence that may be relevant to his 
appeal; and VA has in fact assisted him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary 
development requirements of the VCAA).

In addition, the veteran was advised by letter dated 
November 2002 that VA would obtain evidence in support of 
his claim from government agencies and private medical 
records custodians, when provided names, addresses, and 
approximate dates of treatment by the veteran.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated 
with the claims folder, and that neither he nor his 
representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  In 
fact, in correspondence from the veteran dated in December 
2002, he noted that his heart disorder currently was not a 
medical issue.  See Quartuccio, supra.  

In summary, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
to the extent possible, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing 
to the veteran.  The Court has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C.A. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a veteran need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Service connection for a heart disorder 

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992);  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Service connection may also be granted 
for a disease first diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as certain diseases of the heart, if 
such is shown to have been manifested to a compensable 
degree within one year after the veteran was separated 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue 
of service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Having reviewed the complete record, and for the reasons 
and bases set forth below, the Board concludes that 
entitlement to service connection for a heart disorder, 
claimed as right bundle branch block, is not warranted.  
The medical evidence does in fact demonstrate that a right 
bundle branch block was noted in service.  However, the 
medical evidence does not demonstrate that, regardless of 
when that condition may have originated, the veteran's 
right bundle branch block has resulted in any post-
service, current disability.

The Board notes that the veteran's service medical records 
show that an ECG in 1996 showed right bundle branch block.  
However, ECG in October 1998 revealed normal sinus rhythm 
and normal ECG.  The separation examination conducted in 
1999 revealed no evidence of valvular stenosis or mitral 
valve regurgitation. 

It is further noteworthy that the post-service VA 
examination in October 2000 revealed an essentially normal 
heart, and an EKG in November 2000 showed sinus 
bradycardia but otherwise a normal EKG.  Although these 
records reveal right bundle branch block and sinus 
bradycardia, there is no medical evidence of record which 
demonstrates an actual disabling heart disorder.  
Furthermore, the Board finds that there is no evidence 
that a chronic cardiovascular disorder became manifest to 
a degree of 10 percent within one year after his 
retirement from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Moreover, there has been no demonstration, diagnosis, or 
other showing of a chronic and disabling heart disorder as 
a result of the right bundle branch block shown in 
service.  As noted above, on the separation examination in 
1999, the veteran had no evidence of valvular stenosis or 
mitral valve regurgitation.

In order to satisfy the requirement of a current 
disability, see Hickson, supra, there must be competent 
evidence that the disability is symptomatic at the time of 
application for service connection.  Gilpin v. West, 155 
F.3d 1353, 1355-6 (Fed. Cir. 1998).  Congress specifically 
limits entitlement to service-connected disease or injury 
to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer, supra.  

In light of the aforementioned evidence, the Board 
concludes that the preponderance of the competent and 
probative evidence is against a finding of service 
connection for the veteran's claimed heart disorder, 
claimed as right bundle branch block.

The Board appreciates the sincerity of the veteran's 
belief in the merits of his claim.  However, it is well 
established that, as a layperson, he is not considered 
capable of rendering an opinion, no matter how sincerely, 
that he developed a disabling heart disorder in service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  

In conclusion, the Board reiterates that the preponderance 
of the evidence is against the veteran's claim of 
entitlement to service connection for a heart disorder 
claimed as right branch bundle block.  The benefit sought 
on appeal must accordingly be denied.


ORDER

Entitlement to service connection for a heart disorder 
claimed as right bundle branch block is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

